2019 WI 95

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               19AP1426-D
COMPLETE TITLE:         In the Matter of the Disciplinary Proceedings
                        Against Jeffrey P. White, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                        v.

                        Jeffrey P. White,
                                  Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST WHITE

OPINION FILED:          October 22, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                         2019 WI 95
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.   2019AP1426-D


STATE OF WISCONSIN                             :            IN SUPREME COURT

In the Matter of the Disciplinary Proceedings
Against Jeffrey P. White, Attorney at Law:

Office of Lawyer Regulation,                                          FILED
           Complainant,                                          OCT 22, 2019
v.                                                                  Sheila T. Reiff
                                                                 Clerk of Supreme Court
Jeffrey P. White,

           Respondent.




      ATTORNEY       disciplinary     proceeding.         Attorney's         license

suspended.


      ¶1   PER CURIAM.       This is a reciprocal discipline matter.

On August 7, 2019, the Office of Lawyer Regulation (OLR) filed a

two-count complaint against Attorney Jeffrey P. White.                          Count

one alleged that by virtue of Attorney White's recent nine-month

license suspension and public reprimand by the Maine Supreme

Judicial Court, Attorney White should be subject to reciprocal

discipline     in     Wisconsin     pursuant       to   Supreme       Court       Rule

(SCR) 22.22.        Count two alleged that by failing to notify the
OLR of his discipline in Maine within 20 days of its effective
                                                               No.    2019AP1426-D



date, Attorney White violated SCR 22.22(1).1               After service of

the complaint, the parties stipulated to the imposition of a

reciprocal nine-month suspension.             We approve the stipulation,

and    we    therefore    order   a   nine-month   suspension        of   Attorney

White's Wisconsin law license.

       ¶2     Attorney White's law license history is as follows.

He was admitted to practice law in Wisconsin in 1986 and in

Maine in 1988.       He has no prior Wisconsin disciplinary history.

His    Wisconsin    law     license   was   administratively     suspended     in

October 2010 for failure to pay State Bar dues and failure to

submit the required trust account certification to the State

Bar.       His license remains administratively suspended.

       ¶3     In October 2018, a single justice of the Maine Supreme

Judicial Court entered an order publicly reprimanding Attorney

White and imposing a nine-month suspension of his Maine law

license for four counts of misconduct arising out of four client

matters.         Attorney    White    appealed,    and   the    Maine     Supreme

Judicial Court affirmed in a June 11, 2019 decision.
       ¶4     According to the allegations in the OLR's complaint

and the Maine disciplinary records attached to the complaint,

       1   SCR 22.22(1) provides:

            An attorney on whom public discipline for
       misconduct or a license suspension for medical
       incapacity has been imposed by another jurisdiction
       shall promptly notify the director of the matter.
       Failure to furnish the notice within 20 days of the
       effective date of the order or judgment of the other
       jurisdiction constitutes misconduct.



                                        2
                                                                                 No.   2019AP1426-D



Attorney White's misconduct in Maine included two client matters

in which, among other things, Attorney White failed to provide

legal services; failed to properly communicate with his clients;

and returned unearned client funds only after the clients had

filed grievance complaints.                   In a third matter, Attorney White

presented to the bankruptcy court a purported conformed copy of

his client's affidavit.                The client then testified at a hearing

that although she had agreed to the content of the affidavit in

a    telephone       conversation          with        Attorney      White,      she    had       never

received, reviewed, or signed a physical copy of the affidavit.

In    a     fourth     matter,       Attorney           White       misrepresented           to    the

bankruptcy       court        the     amount           of     his    agreed       retainer         and

anticipated          fee,     and     transferred             retainer      funds        into      his

operating       account        instead        of        his     trust      account,          without

obtaining      bankruptcy           court    approval          or    notifying         the    United

States Bankruptcy Trustee.                    The Maine Supreme Judicial Court

stated that, by his conduct, Attorney White violated Rules 1.3;

1.4(a)(2),       (3),       and     (4);     1.5(i);          1.15(b);      1.16(d);         3.3(a);
3.4(b);       4.1(a);        5.3;     and     8.4(c)          of     the    Maine        Rules       of

Professional Conduct.

       ¶5     Attorney        White         did        not    notify       the     OLR       of     his

discipline in Maine within 20 days of its effective date.

       ¶6     On September 9, 2019, after the OLR's complaint had

been served on Attorney White but before a referee had been

appointed, Attorney White entered into a stipulation with the

OLR    whereby       he     agreed    that        the       facts   alleged       in    the       OLR's
complaint supported a nine-month suspension of his Wisconsin law

                                                   3
                                                                      No.   2019AP1426-D



license as reciprocal discipline to that imposed by the Maine

Supreme Judicial Court.            The parties jointly maintained that it

was unnecessary for this court to impose a public reprimand in

addition      to   a   nine-month      suspension,       as     the    Maine    Supreme

Judicial Court did, given that the suspension will be a matter

of public record.

       ¶7     Supreme Court Rule 22.22(3) states as follows:

       (3) The supreme court shall impose the identical
       discipline or license suspension unless one or more of
       the following is present:

       (a) The procedure in the other jurisdiction was so
       lacking in notice or opportunity to be heard as to
       constitute a deprivation of due process.

       (b) There was such an infirmity of proof establishing
       the misconduct or medical incapacity that the supreme
       court could not accept as final the conclusion in
       respect to the misconduct or medical incapacity.

       (c) The misconduct justifies substantially different
       discipline in this state.
       ¶8     Attorney White does not claim that any of the defenses

found in SCR 22.22(3) apply.               Attorney White further states that
the stipulation did not result from plea bargaining; that he

understands the allegations against him; that he understands the

ramifications should the court impose the stipulated level of

discipline;        that    he    understands      his   right    to     contest      this

matter; that he understands his right to consult with counsel;

that    his   entry       into   the   stipulation      is    made     knowingly     and

voluntarily; and that his entry into the stipulation represents

his    decision     not    to    contest    the    misconduct         alleged   in   the



                                            4
                                                                     No.    2019AP1426-D



complaint or the level and type of discipline sought by the

OLR's director.

      ¶9      Upon       our   review        of    the   matter,     we    accept    the

stipulation.           We agree with the parties that, by imposing a

nine-month        suspension      in     this       published    decision,     we    are

imposing discipline effectively identical to that imposed by the

Maine Supreme Judicial Court; i.e., a nine-month suspension and

a public reprimand.            Although in a previous case we imposed both

a   license      suspension       and    a    public     reprimand    as    reciprocal

discipline, see In re Disciplinary Proceedings Against Eichhorn-

Hicks, 2012 WI 18, 338 Wis. 2d 753, 809 N.W.2d 379, that case

concerned        two   out-of-state          disciplinary      decisions    that     were

issued some nine years apart.                     See id., ¶¶1-2, 14-15 (imposing

discipline reciprocal to that imposed in Minnesota disciplinary

cases from 2000 and 2009).                    While it was important in that

matter      to    make    clear    that       the    respondent-lawyer        had    been

disciplined twice by another jurisdiction, this case involves a

single out-of-state disciplinary matter.                         There is no need,
then, to both publicly reprimand and suspend Attorney White via

this published decision.                We are satisfied that the nine-month

suspension        we   impose     here       is    identical    in   effect     to    the

discipline imposed by the Maine Supreme Judicial Court.                               See

SCR 22.22(3).

      ¶10     Finally, because this matter was resolved by means of

a stipulation, the OLR has not sought the imposition of costs,

and we impose none.



                                               5
                                                                           No.    2019AP1426-D



      ¶11    IT IS ORDERED that the license of Jeffrey P. White to

practice      law       in    Wisconsin    is       suspended        for     nine     months,

effective the date of this order, as discipline reciprocal to

that imposed by the Maine Supreme Judicial Court.

      ¶12    IT IS FURTHER ORDERED that, to the extent he has not

already      done     so,     Jeffrey     P.       White    shall        comply     with   the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been suspended.

      ¶13    IT       IS     FURTHER    ORDERED       that        compliance      with     all

conditions of this order is required for reinstatement.                                    See

SCR 22.29(4)(c).

      ¶14    IT       IS     FURTHER      ORDERED          that    the      administrative

suspension of Jeffrey P. White, due to his failure to pay State

Bar   dues      and     failure   to    submit       the     required       trust     account

certification to the State Bar, will remain in effect until each

reason    for     the      administrative      suspension          has    been    rectified,

pursuant to SCR 22.28(1).




                                               6